Citation Nr: 1438220	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.  

2.  Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to April 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama, and that RO certified the Veteran's appeal to the Board in January 2013.  

The Veteran initially requested a videoconference hearing before the Board in his December 2011 VA Form 9 substantive appeal; however, at the time of the scheduled Board hearing in March 2013, the Veteran's representative requested, and was subsequently granted, a 60-day postponement.  Then in May 2013, the Veteran's representative requested that the Board decide the claims on appeal.  The Board construes this request as a statement that the Veteran no longer desires a hearing before the Board; therefore, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate the Veteran's appeal.  38 C.F.R. § 20.704(e) (2013).  

The Veteran's appeal originally included a claim of entitlement to nonservice-connection pension.  However, before the matter was certified to the Board, the RO granted the claim in an August 2010 decision.  This constitutes a full award of the benefits sought on appeal with respect to this issue; therefore, no further consideration is necessary.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

When the Veteran filed his claim in February 2009, he was represented by Disabled American Veterans (DAV).  This representation was revoked in May 2010, when the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," designating The American Legion as his representative.  See 38 C.F.R. § 14.631(f) (2013).  This representation was also revoked in June 2010, when VA received the Veteran's VA Form 21-22a, "Appointment of Individual as Claimant's Representative," designating Larry Knopf, as his attorney representative.  See id.  The Board accepts and recognizes Mr. Knopf as the Veteran's current representative.  A subsequent April 2011 statement by the Veteran purporting to give his brother sole authority to "handle [his] VA business" is insufficient to appoint his brother as his representative before VA.  See 38 C.F.R. § 14.631(a).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within this system include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has confirmed service in the Republic of Vietnam from July 1971 to March 1972; therefore, his in-service exposure to herbicides is presumed.  

2.  The Veteran is diagnosed with diabetes mellitus, type II, which requires multiple prescription oral hypoglycemic agents.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, due to presumed herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The grant of service connection for diabetes mellitus, type II, constitutes a full grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.  


II.  Service Connection

The Board adjudicates a claim for veterans' benefits within a compensation system that is "uniquely pro-claimant."  Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  This statutory system imposes on the Board an obligation to "fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits."  Id. (quoting H.R. Rep. No. 100-963 at 13, reprinted in 1988 U.S.C.C.A.N. 5782, 5795).  This obligation includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran's initial February 2009 claim sought entitlement to service connection for Agent Orange exposure, without identifying a specific disability related to the claimed exposure to Agent Orange.  A subsequent VA Form 21-526 received by VA in May 2010 identified diabetes mellitus, type II, as the Veteran's disability resulting from the claimed Agent Orange exposure.  Thus, a full and sympathetic reading of these two documents clearly identifies that the Veteran is seeking entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain specified diseases, including diabetes mellitus, type II, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period (for diabetes mellitus, type II, at any time after service) in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

The Board notes that the Veteran's service personnel records document that the Veteran had service in Vietnam from July 1971 to March 1972.  Thus, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

Post-service private treatment records document the Veteran's diagnosis of diabetes mellitus, type II, and related medical treatment, including multiple prescription hypoglycemic agents.  The Board finds this to be competent evidence that the Veteran's diabetes mellitus, type II, manifested to a degree of 10 percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii).  

Therefore, the Veteran's diagnosed diabetes mellitus, type II, is presumed to be due to herbicide exposure that was incurred during active service, and service connection is granted.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  



ORDER

Service connection for diabetes mellitus, type II, due to presumed herbicide exposure, is granted.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claim of entitlement to service connection for PTSD, specifically to obtain Social Security Administration (SSA) disability records and VA treatment records regarding the Veteran.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran's May 2010 VA Form 21-526 and a July 2010 SSA Inquiry document that the Veteran is in receipt of SSA disability benefits.  

Where VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Veteran's SSA disability records are not currently associated with the claims file and must be obtained on remand, as there is a reasonable possibility that they may be relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As such, the AOJ must contact the SSA to obtain a complete copy of any and all adjudications and the supporting medical and other records underlying any adjudication for disability benefits regarding the Veteran.  

Finally, the record also shows that the Veteran has received treatment through a VA medical center (VAMC).  In particular, the October 2009 RO decision indicates review of VA treatment records from the Montgomery VAMC from September 1989 to January 1990 and from December 1999 to April 2009.  Additionally, the November 2011 SOC indicates an electronic review of VA treatment records from Birmingham VAMC dated November 2003 and Montgomery VAMC from September 1989 to December 2009.  The Board notes that the sole VA treatment records within the claims file, physical or electronic (including Virtual VA), are a February 2009 nursing triage note from the Montgomery VAMC wherein the Veteran, inter alia, reported PTSD with nightmares and an August 2009 request for a psychiatric examination which was cancelled when the Veteran subsequently failed to appear.  Thus, it is clear that there are outstanding VA treatment records which are not currently associated with the claims file.  

VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain all outstanding copies of the Veteran's VA treatment records, including those indicated above dated from September 1989 to December 2009, and any current VA treatment records dated from December 2009 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any adjudication and the medical treatment and other records underlying any adjudication for disability benefits regarding the Veteran, and associate these records with the claims file.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Obtain all outstanding copies of the Veteran's VA treatment records, including those indicated above dated from September 1989 to December 2009, and any current VA treatment records dated from December 2009 to the present, and associate these records with the claims file.  All efforts to obtain VA treatment records should be fully documented, and a negative response must be provided if such records are not available.  A statement that an electronic review has been conducted is not sufficient to show that all relevant VA treatment records have been considered unless the records are also contained within Virtual VA and are capable of being reviewed by the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


